Citation Nr: 1622071	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO. 13-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2006 to December 2010 in the United States Marine Corps. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his October 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office (Travel Board hearing). He made the same request in a July 2015 VA Form 9. The record shows that he was scheduled for a Travel Board hearing in March 2016. Prior to the scheduled hearing, the Veteran asked that the hearing be rescheduled. He stated that he was unable to attend the March 2016 hearing because his presence was required in a state court proceeding at the same time. Good cause to reschedule the hearing has been shown. See 38 C.F.R. § 20.704(c) (2015). Therefore, the case is remanded to reschedule the Travel Board hearing request.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015). 

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

